EXECUTION
AMENDMENT NO. 3
TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Amendment No. 3 to Second Amended and Restated Master Repurchase Agreement,
dated as of October 26, 2020 (this “Amendment”), between STERLING NATIONAL BANK
(the “Buyer”) and M/I FINANCIAL, LLC (the “Seller”).
RECITALS
The Buyer and the Seller are parties to that certain Second Amended and Restated
Master Repurchase Agreement, dated as of October 30, 2017 (as amended by that
certain Amendment No. 1 to Second Amended and Restated Master Repurchase
Agreement, dated as of October 29, 2018 and Amendment No. 2 to Second Amended
and Restated Master Repurchase Agreement, dated as of October 28, 2019, each by
and between the Buyer and the Seller, and this Amendment, the “Existing
Repurchase Agreement”; and as further amended by this Amendment, the “Repurchase
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Repurchase Agreement.
The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.
Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:
SECTION 1.Requirements of Law. Section 6 of the Existing Repurchase Agreement is
hereby amended by adding the following new paragraph at the end thereof:
(c)    Upon the occurrence of a LIBOR Transition Event, the Buyer and the Seller
shall endeavor to amend this Agreement to replace the LIBOR Rate with a LIBOR
Replacement Rate.  The Buyer will promptly notify the Seller in writing of any
occurrence of a LIBOR Transition Event.  Following a LIBOR Transition Event and
until this Agreement has been amended to replace the LIBOR Rate with a LIBOR
Replacement Rate in accordance with the terms hereof, the Pricing Rate shall be
a rate per annum equal to the greater of (a) the Prime Rate and (b) the Pricing
Floor.
SECTION 2.Maximum Purchase Price. Section 2 of Schedule 2 to the Existing
Repurchase Agreement is hereby amended by deleting the definition of “Maximum
Purchase Price” in its entirety and replacing it with the following:
“Maximum Purchase Price” shall mean $90,000,000.
SECTION 3.Termination Date. Section 4 of Schedule 2 to the Existing Repurchase
Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:
1



--------------------------------------------------------------------------------



Termination Date. The Termination Date shall mean October 25, 2021, or such
other date declared by either Seller or Buyer as contemplated below, or such
date as determined by Buyer pursuant to its rights and remedies under the
Agreement.
SECTION 4.Price Differential; Pricing Rate; Post-Default Rate. Section 6 of
Schedule 2 to the Existing Repurchase Agreement is hereby amended by:


4.1    deleting the definitions of “Pricing Rate” and “Pricing Spread” in their
entirety and replacing them with the following:
The “Pricing Rate” shall be a rate per annum equal to the greater of (a) the sum
of (i) the Index Rate plus (ii) the Pricing Spread and (b) the Pricing Floor.
Buyer’s calculations with respect thereto shall be conclusive absent manifest
error.
The “Pricing Spread” shall equal:
(a)    with respect to Transactions the subject of which are Mortgage Loans
which are Conforming Mortgage Loans, Agency High Balance Mortgage Loans, Jumbo
Mortgage Loans and Exception Mortgage Loans, 1.75%; or
(b)    with respect to Transactions the subject of which are Mortgage Loans
which are Aged Mortgage Loans, 2.00%.
4.2    deleting the definition of “LIBOR Rate” in its entirety and replacing it
with the following:
The “LIBOR Rate” shall mean for each day the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to thirty (30) days
appearing on the Official ICE LIBOR Fixings page by Bloomberg or in the Wall
Street Journal (or any successor page). In the event that such rate does not
appear on the Official ICE LIBOR Fixings page by Bloomberg or in the Wall Street
Journal (or otherwise on such screen), the LIBOR Rate shall be determined by
reference to such other comparable publicly available service for displaying
Eurodollar rates as may be selected by Buyer and Seller.
4.3    adding the following definitions at the end thereof:
A “LIBOR Transition Event” shall mean (a) a determination by Buyer that adequate
and reasonable means do not exist for ascertaining LIBOR or (b) a public
statement or publication of information by or on behalf of (i) the administrator
of the LIBOR Rate, (ii) the regulatory supervisor for the administrator of the
LIBOR Rate, or (iii) the U.S. Federal Reserve System, announcing that (x) such
administrator has ceased or will cease to provide the LIBOR Rate, permanently or
indefinitely provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBOR Rate or
(y) the LIBOR Rate is no longer representative.


The “LIBOR Replacement Rate” shall mean the alternate benchmark rate (which may
include SOFR) selected by the Buyer and the Seller in accordance with (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the
2



--------------------------------------------------------------------------------



Federal Reserve Board and/or the Federal Reserve Bank of New York at such time
or, in the event such a selection or recommendation is not available, and (ii)
any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBOR Rate for Dollar-denominated credit and/or
repurchase facilities;  such alternate benchmark rate shall include any spread
adjustment or method for calculating or determining such spread adjustment
recommended by the Federal Reserve or, if no such recommendation is available,
any evolving or then-prevailing market convention for determining such a spread
adjustment to the applicable LIBOR Replacement Rate.
The “Pricing Floor” shall equal:
(a)    with respect to Transactions the subject of which are Mortgage Loans
which are Conforming Mortgage Loans, Agency High Balance Mortgage Loans, Jumbo
Mortgage Loans and Exception Mortgage Loans, 2.75%; or
(b)    with respect to Transactions the subject of which are Mortgage Loans
which are Aged Mortgage Loans, 3.00%.
The “Prime Rate” shall mean, as of any date of determination, the per annum rate
of interest last published by the Wall Street Journal as the consensus prime
rate among large banks, which Prime Rate shall change simultaneously with any
change in such announced rate.
The “SOFR” shall mean, with respect to any day, the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s website.
SECTION 5.Certain Financial Condition Covenants. Section 7 of Schedule 2 to the
Existing Repurchase Agreement is hereby amended by deleting paragraph (d) in its
entirety and replacing it with the following:
(d)    Maintenance of Profitability. Seller shall not permit, for any Test
Period, Net Income for such Test Period, before income taxes for such Test
Period and distributions made during such Test Period, to be less than $1.00.
“Test Period” shall mean any two (2) consecutive calendar quarters.
SECTION 6.Warehouse and Other Fees. Section 12 of Schedule 2 to the Existing
Repurchase Agreement is hereby amended by deleting paragraphs (a) and (b) in
their entirety and replacing them with the following:
(a)    Commitment Fee. Seller shall pay to Buyer in immediately available funds,
earned on October 26, 2020 (the “Third Amendment Effective Date”), a
non-refundable Commitment Fee equal to 0.20% multiplied by the Maximum Purchase
Price. The Commitment Fee shall be paid in full on the Third Amendment Effective
Date.
(b)    Non-Use Fee. No later than the 15th day (and if such day is not a
Business Day, the following Business Day) following the end of each calendar
month, Seller shall pay in immediately available funds to Buyer a non-refundable
Non-Use Fee equal to the product of (a)
3



--------------------------------------------------------------------------------



0.125% per annum calculated on the basis of a 360 day year and (b) the excess of
(i) 50% of then applicable Maximum Purchase Price over (ii) the average daily
Purchase Price of the Purchased Mortgage Loans during such calendar month.
SECTION 7.Compliance Certificate. Exhibit F to the Existing Repurchase Agreement
is hereby amended by deleting such exhibit in its entirety and replacing it with
Annex A hereto.
SECTION 8.Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:
8.1    Delivered Documents. On the Amendment Effective Date, the Buyer shall
have received the following documents, each of which shall be satisfactory to
the Buyer in form and substance:
(a)this Amendment, executed and delivered by the duly authorized officers of the
Buyer and the Seller;
(b)the Commitment Fee in an amount equal to $180,000, incurred in connection
with the extension of the Termination Date; and
(c)such other documents as the Buyer or counsel to the Buyer may reasonably
request.
SECTION 9.Representations and Warranties. Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the Existing Repurchase Agreement on its part to be observed or
performed, and that no Default or Event of Default has occurred and is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 11 of the Existing Repurchase Agreement.
SECTION 10.Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.
SECTION 11.Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. The parties agree that this Amendment, any addendum or
amendment hereto or any other document necessary for the consummation of the
transaction contemplated by this Amendment may be accepted, executed or agreed
to through the use of an electronic signature in accordance with the Electronic
Signatures in Global and National Commerce Act, the Official Text of the Uniform
Electronic Transactions Act as approved by the National Conference of
Commissioners on Uniform State Laws at its Annual Conference on July 29, 1999
and any applicable state law.  Any document accepted, executed or agreed to in
conformity with such laws will be binding on all parties hereto to the same
extent as if it were physically executed and each party hereby consents to the
use of any secure third party electronic signature capture service providers, as
long as such service providers use system logs and audit trails that establish a
temporal and
4



--------------------------------------------------------------------------------



process link between the presentation of identity documents and the electronic
signing, together with identifying information that can be used to verify the
electronic signature and its attribution to the signer’s identity and evidence
of the signer’s agreement to conduct the transaction electronically and of the
signer’s execution of each electronic signature.
SECTION 12.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.
SECTION 13.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.
[Remainder of page intentionally left blank]


5




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.
STERLING NATIONAL BANK, as Buyer
By: /s/ Eddie Othman
      Name: Eddie Othman
      Title: Senior Vice President




--------------------------------------------------------------------------------







M/I FINANCIAL, LLC, as Seller






























































By: /s/ Derek J. Klutch
      Name: Derek J. Klutch
      Title: President and CEO







--------------------------------------------------------------------------------



ANNEX A
EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE
I, ___________________, do hereby certify that I am the [duly elected, qualified
and authorized] [CFO/TREASURER/FINANCIAL OFFICER] of M/I Financial, LLC
(“Seller”). This Certificate is delivered to you in connection with Section
12(d)(iv) of the Second Amended and Restated Master Repurchase Agreement dated
as of October 30, 2017, between M/I Financial, LLC and Sterling National Bank
(as amended from time to time, the “Agreement”), as the same may have been
amended from time to time. Capitalized terms shall have the meaning set forth in
the Agreement. I hereby certify that, as of the date of the financial statements
attached hereto and as of the date hereof, M/I Financial, LLC is and has been in
compliance with all the terms of the Agreement and, without limiting the
generality of the foregoing, I certify that:
Maintenance of Tangible Net Worth plus Subordinated Debt. The Seller has
maintained a Tangible Net Worth* plus Subordinated Debt§ of not less than
$12,500,000. A detailed summary of the calculation of the Seller’s Tangible Net
Worth is set forth on Schedule 1 hereto.
Maintenance of Ratio of Indebtedness to Tangible Net Worth. The Seller has
maintained the ratio of (a) Indebtedness less Subordinated Debt to (b) Tangible
Net Worth plus Subordinated Debt no greater than 10:1. A detailed summary of the
calculation of the Seller’s ratio of Indebtedness to Tangible Net Worth is set
forth on Schedule 1 hereto.
Maintenance of Profitability. Seller has not permitted, for any Test Period, Net
Income for such Test Period, before income taxes for such Test Period and
distributions made during such Test Period, to be less than $1.00. A detailed
summary of the calculation of Seller’s Net Income is set forth on Schedule 1
hereto.
Guarantees. Seller has not created, incurred, assumed or suffered to exist any
Guarantees, except to the extent reflected in the Seller’s Financial Statements
or notes thereto.
Total Warehouse Capacity. Seller has ensured that the Maximum Purchase Price
does not exceed 50% of the total aggregate maximum availability under its
Warehouse Facilities (whether drawn or undrawn).
Maintenance of Liquidity. The Seller has maintained, as of the end of each
calendar month, it has Liquidity in an amount not less than $6,250,000.
Warehouse Lines. All warehouse lines of Seller existing on the date hereof are
listed on Schedule 3 hereto.



--------------------------------------------------------------------------------



Limitation on Dividends and Distributions. Upon the occurrence and after the
continuance of an Event of Default, Seller has not made any payment on account
of, or set apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any equity interest
of Seller, whether now or hereafter outstanding, or made any other distribution
or dividend in respect of any of the foregoing or to any shareholder or equity
owner of Seller, either directly or indirectly, whether in cash or property or
in obligations of Seller or any of its consolidated Subsidiaries.
Financial Statements. The financial statements attached fairly present in all
material respects the financial condition and results of operations of Seller
and its consolidated Subsidiaries and the financial condition and results of
operations of Seller, in accordance with GAAP, consistently applied, as at the
end of, and for, the calendar month ending on [DATE] (subject to normal year-end
adjustments).
Originations. Attached hereto as Schedule 2 is a true and correct summary of all
Mortgage Loans originated by Seller for the calendar month ending [DATE] and for
the year to date ending [DATE].
Documentation. Seller has performed the documentation procedures required by its
operational guidelines with respect to endorsements and assignments, including
the recordation of assignments, or has verified that such documentation
procedures have been performed by a prior holder of such Mortgage Loan.
Compliance. Seller has observed or performed in all material respects all of its
covenants and other agreements, and satisfied every condition, contained in the
Agreement and the other Program Documents to be observed, performed and
satisfied by it. [If a covenant or other agreement or condition has not been
complied with, Seller shall describe such lack of compliance and provide the
date of any related waiver thereof.]
Regulatory Action. Seller is not currently under investigation or, to best of
Seller’s knowledge, no investigation by any federal, state or local government
agency is threatened. Seller has not been the subject of any government
investigation which has resulted in the voluntary or involuntary suspension of a
license, a cease and desist order, or such other action as could adversely
impact Seller’s business. [If so, Seller shall describe the situation in
reasonable detail and describe the action that Seller has taken or proposes to
take in connection therewith.]
No Default. No Default or Event of Default has occurred or is continuing. [If
any Default or Event of Default has occurred and is continuing, Seller shall
describe the same in reasonable detail and describe the action Seller has taken
or proposes to take with respect thereto, and if such Default or Event of
Default has been expressly waived by Buyer in writing, Seller shall describe the
Default or Event of Default and provide the date of the related waiver.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have set my hand this _____ day of ________, ________.
M/I Financial, LLC



By: ____________________
Name:     __________________
Title:    ___________________











--------------------------------------------------------------------------------



SCHEDULE 1 TO OFFICER’S COMPLIANCE CERTIFICATE
CALCULATIONS OF FINANCIAL COVENANTS


As of the month ended: [Date]

CovenantActualRequirement
Compliance
(Y/N)
TNW (including Sub Debt)*$12,500,000Leverage**10:1Quarterly Profitability
***>1Liquidity ****$6,250,000Total Warehouse Covenant*****
< 50% of Maximum Purchase Price



*
TNW Calculation



Book Net WorthLess:Prepaid ExpensesIntercompany ReceivablesEmployee
ReceivablesRestricted CashDepositsGoodwillOtherTangible Net Worth



**



Leverage:Indebtedness (excluding Sub Debt)TNW (including Sub Debt)



***



Net Income:MonthlyAs of Most Recent two (2) consecutive Quarters



****



--------------------------------------------------------------------------------






Liquidity:Unrestricted CashCash EquivalentsAvailable Borrowing Capacity





*****



Total Warehouse CovenantTotal Warehouse Lines50% of Maximum Purchase Price








--------------------------------------------------------------------------------



SCHEDULE 2 to OFFICER’S COMPLIANCE CERTIFICATE


PRODUCTION INFORMATION (banked)



MonthlyYear to DateConventional ConformingFHA/VAAgency High BalanceJumboTOTAL%
Refinance% Purchase% Retail% Wholesale










--------------------------------------------------------------------------------



SCHEDULE 3 to OFFICER’S COMPLIANCE CERTIFICATE


WAREHOUSE LINES





Line AmountAmount OutstandingExpiration DateSterling National BankComerica Bank




